Seevers, Ch. J.
The defendant attaches to his answer, as an exhibit, a report of the fees .received by him, which was offered and received in evidence, and no other evidence whatever seems to have been introduced, showing what amount of fees were received by defendant, except the amount received in probate matters. The exhibit above referred to is not contained in the abstract. Although both parties have appealed, neither have seen proper to furnish us with the evidence.
In this state of the'record, the judgment must be affirmed as to both ajipeals.
Affirmed.